Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are allowed.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.
AMENDMENTS TO THE CLAIMS

24.	(Currently amended) The computing apparatus of claim [[12]] 13, wherein to propagate recursively the respective initial incremental changes through the bottleneck structure, the instructions program the processing unit to apply a propagation rule corresponding to a type of the selected elements.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Examiner's best judgement the best prior art found during prosecution with respect to amended independent claims 1 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims.
The examiner identifies, as the best prior art of record, the following documents: 	a. Chakradhar (US pub, 2016/0269247) that teaches representing topology link structures using route-maps shown in figure 1. The route-maps include tuple-routing information and topology structure encoded. The route maps are applied into multiple operators using a topology route-map update method. A destination operator is chosen for outgoing tuples for every operator based on route maps and the route maps include information on the type and proportion of traffic for each destination operator. A number of metrics pertaining to the network system is collected by a per-topology controller. Any bottlenecks are determined in network system. Chakradhar but expressly lacks generating a bottleneck structure (not considering network topology) graph that helps visualize and quantify a relationship between network elements. There is no teaching of network management under single quantitative framework but studying derivatives of function involving capacity of a link and rate of flow. 
 	b. Soudan ET. Al. (US pub, 2014/0215077) that teaches identifying virtual resources associated with an execution of a user's applications in a resource configuration by a processor. The possibility of a bottleneck involving a sender and a receiver of the virtual or physical machines is determined. The processor stops checking and outputs a message to the user interface indicating a location of bottleneck in sender or receiver and in external path, and a recommendation for a remedial action for alleviating the bottleneck. Soudan fails to teach the claims as wholes as being presented herein.
	c. Gandhi et al. (US pub, 2022/0029925 A1) includes determining congestion at a first forwarding element of the plurality of forwarding elements caused by at least one flow passing through the first forwarding element at a first rate. Gandhi further teaches calculating, based on a burst size of the at least one flow, a second rate for the at least one flow such that when the at least one flow passes through the first forwarding element at the second rate the congestion at the first forwarding element is alleviated. Gandhi also lacks the essential features of recited independent claim language. 
None of the cited prior art of record teach or fairly suggest at least “generate a bottleneck structure representing the system, the bottleneck structure: comprising a plurality of elements, each element representing a respective system resource or a respective user of one or more system resources; and having a plurality of levels, respective elements at successive levels indicating increasing resource utilization, resource availability, or resource requirement; receive an element identifier identifying one of the plurality of elements; select elements that are directly impacted by a change in a parameter associated with the identified element, and determine, for each selected element, a respective initial incremental change in a respective associated parameter; propagate recursively the respective initial incremental changes through the bottleneck structure; and derive a change in the first system parameter by accumulating respective changes in respective parameters associated with elements of a specified type of the bottleneck structure”, as substantially described in independent claims 1 and 13. These limitations, in combination with the remaining limitations of claims 1 and 13 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims is found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/Primary Examiner, Art Unit 2454